Environmental and Social Impact Assessment
Report (ESIA) — Appendices 14 and 15

Project No.: 51209-001
November 2017

INO: Eastern Indonesia Renewable Energy Project

Prepared by ESC for PT Energi Bayu Jeneponto (EBK) (Republic of Indonesia)

The environmental and social impact assessment is a document of the project sponsor. The views
expressed herein do not necessarily represent those of ADB’s Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “Terms of Use” section
of this website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of or
any territory or area.
Appendix 14
Non-Technical Summary

PT ENERGI BAYU JENEPONTO
72 MW TOLO | WIND FARM PROJECT
NON-TECHNICAL SUMMARY

3K EQuis ENERGY

September 2017

This Non-Technical Summary (NTS) is prepared by PT Energi Bayu Jeneponto (“EBJ”). This NTS outlines the
necessary information to be disclosed to related stakeholders. This document may be revised/updated
intermittently to reflect changes or modifications implemented during the implementation of the project.
Non-Technical Summary

3K EQUIS ENERGY

FS
iv <

Document Revision Control

Document Signoff

Nature of Signoff

Person

Signature

Role

Prepared by

[CONFIDENTIAL
INFORMATION DELETED]

ESG Manager

Prepared by

[CONFIDENTIAL
INFORMATION DELETED]

ESG Officer

Reviewed and
Approved

[CONFIDENTIAL
INFORMATION DELETED]

Director (EBJ)

Document Change Record

Date

Version

Author

Change Details

Once printed, this is an uncontrolled document unless issued and stamped “Controlled Copy”.

Tolo |__NTS_AN_220917 DA AL_AN270917.docx
PT ENERGI BAYU JENEPONTO

Page ii
TOLO WIND FARM PROJECT
Non-Technical Summary 3K EQUIS ENERGY

Contents

1 Introduction

1.1 Project Description.

1.2 Project Location

1.3 Project Components and Associated Facilities

1.4 Project Phases...

2. Environment and Social Consideration

2.1 Environment Screenin,

2.2 Applicable Standards:

2.3 Environmental and Social Risks and Mitigation

Pre-Construction Impacts

Impact During Construction...

Impact During Operation

nu Fw

Project Socialization and CSR.....

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page iii
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
Non-Technical Summary 3K EQuIS ENERGY

1 Introduction

1.1 Project Description

The development, construction, commissioning, and operation of a 72 MW wind farm in Jeneponto,
South Sulawesi, Indonesia. The Project will benefit from a 30-year power purchase agreement with
state-owned enterprise PT Perusahaan Listrik Negara (Persero) as the offtaker.

This Project is expected to have a highly developmental impact by expanding Indonesia’s capacity to
generate clean energy by 72 MW. Indonesia's electricity generation capacity growth has been lower
than electricity demand, leading to power shortages and a low electrification ratio. The Project will
connect to the South Sulawesi grid, which has an installed generation capacity of approximately 1.4
GW. Rising population, per-capita incomes, and structurally low electrification will contribute to an
estimated 8% annual growth in energy demand in South Sulawesi from 2015 to 2025. Eastern
Indonesia lags behind the western area of the country in terms of electrification ratio, with some
provinces only providing electricity to 43% of its population. The Project aligns with the Government
of Indonesia’s energy goals, which aim to increase renewable energy’s contribution to the generation
mix from 6.8% in 2016 to 23% by 2025, and will help Indonesia achieve UN Sustainable Development
Goal #7 (Affordable and Clean Energy) for a total of 600 GW in 2050 as shown in Figure 1.

Figure 1 - Indonesia Mix Electricity Generation (Source: RUPTL 2014)

1.2 Project Location

EBJ intends to construct the Project in the Empoang and North Empoang villages in Binamu District;
East Kayuloe, West Kayuloe, Bontomatene, and Parasangan Beru villages in Turatea District; Maccini
Baji village in Batang District; and Kalumpangloe village in Arungkeke District, all villages are under the
jurisdiction of Kabupaten Jeneponto (Regency). The project location is shown in Figure 2. The Project
obtained a Location Permit from Jeneponto Regency in the form of Letter No. 001/IL/KPT/JP/2016 on
Location Permit for Development of Wind Power Plant (PLTB) in Jeneponto.

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page 1
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
. SY co ,
Non-Technical Summary 3K EQUIS ENERGY

HM Equatoriat type
HEB L0c:a! type
HE Monsoon Type

Figure 2 — Project Location and Climate Zone

1.3. Project Components and Associated Facilities

Main Project components and associated facilities include turbine towers with generator and rotor,
access roads, local electrical network together with interconnection to the electricity grid (Figure 3
and Figure 4). These components are detailed as follows:

e 20 wind turbine with a hub-height of 135 meters;

e Rotor diameter 130 meters;

e Crane hardstand areas (about 44 x 144 meters each);

e Permanent Project roads, 14 km in length and about 5 to 8 meters in width (including road
shoulders);

e Pooling substation occupying an area of about 1.2 to 4 ha;

e Operations and Maintenance facilities (O&M facilities) of about 2 ha;

e 33 kV underground collector system connecting the wind turbines; and

e 150 kV overhead transmission line to PLN Jeneponto substation with a length of 3.5 km.

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page 2
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
Non-Technical Summary 3K EQuis ENERGY

Transmission Line Tower
—— Transmssion Line

Internal Access Road

Public Read Traced
[J PUN $s 150ky (Existing)
O48 M Facilites

PSS 150KV'
(EXISTING)

Figure 3 — Project Layout

Tolo | _NTS_AN_220917 DA AL_AN270917.docx Page 3
PT ENERGI BAYU JENEPONTO. TOLO WIND FARM PROJECT
Non-Technical Summary 3K equis ENERGY

; | Tower
Laydown

€. 90728600
Wy N-9974795.00

Figure 4 — Project Layout (zoomed in to turbine hardstand)

1.4 Project Phases

The pre-construction phase comprises project planning, engineering, and site preparation and was
completed in mid 2017. It is followed by construction activities, which are scheduled to last 12-18
months (early works followed by 12 months post-NTP), including commissioning (Figure 5).

206 2 ms mms 220 na 208
Preconstruction Phase
eT =
commie =
Operation hase SS
=

Post Operation Phase

Figure 5 - Implementation Timeline

Production of wind energy is scheduled to commence by Q2 2018 and to last for 30 years.
Decommissioning is expected to begin in 2048 following transfer to PLN, but the Project may continue

to operate beyond this time.

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page 4
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
Non-Technical Summary 3K EQUIS ENERGY

2 Environment and Social Consideration

2.1 Environment Screening

This Project has been reviewed against IFC’s categorical prohibitions and determined to be
categorically eligible. Wind farms that are not located in sensitive ecological areas and demonstrate
minimal potential for significant adverse impacts on wildlife and community are typically screened as
Category B under IFC’s environmental and social guidelines because impacts are site specific and
readily mitigated. The major concerns related to the Project are potential impacts to the community
both during construction and operation (e.g., noise and shadow flicker), appropriate occupational
health and safety measures, and proper management of waste and hazardous materials.

2.2 Applicable Standards:

Based on the IFC’s screening, it indicates that the Project will have impacts that must be managed in
a manner consistent with the following Performance Standards:

e PS1: Assessment and Management of Environmental and Social Risks and Impacts;

e@ PS2: Labor and Working Conditions;

e —PS3: Resource Efficiency and Pollution Prevention;

e =PS4: Community Health, Safety and Security; and

e PS6: Biodiversity Conservation and Sustainable Management of Living Natural Resources.

In addition to the Performance Standards listed above, the World Bank Group’s version August 7,
2015, Environmental, Health, and Safety (EHS) Guidelines for Wind Energy, International Finance
Corporation’s (IFC) April 30, 2007 EHS Guidelines for Electrical Transmission and Distribution and
relevant sections of the IFC’s April 30, 2007 regarding General EHS Guidelines are applicable to this
project. Furthermore, should the project obtain funding from the Asian Development Bank (ADB), the
ADB’s Safeguards Policy Statement (SPS) will also be applicable.

2.3. Environmental and Social Risks and Mitigation

A Project-specific Environmental, Social, Health and Safety Management System (ESHS-MS) has been
prepared to identify the environmental and social management and mitigation actions required to
implement the Project in accordance with the IFC Performance Standards and applicable Indonesian
national and local laws, standards, and regulations. This document has been prepared in the basis of
the Project’s AMDAL (local EIA) as well as ESIA documents. The Project-specific requirements for
environmental and social management have been incorporated into the EPC and O&M contracts and
are utilized by the Project’s EPC and O&M contractors to develop site-specific management plans,
including occupational health and safety plans, for both the construction and operating phases of the
Project.

3. Pre-Construction Impacts

Land for the Project has been acquired on a willing seller willing buyer basis from private landowners.
The Project developed a Land Acquisition Standard Operating Procedure to guide acquisition and

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page 5
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
Non-Technical Summary 3K EQuis ENERGY

minimize adverse social impacts related to land acquisition activities. The Project acquired ~1,700
parcels (~44 ha) for the turbine layout, on-site roads and transmission line. These parcels are almost
exclusively used for rice paddy cultivation. The project has conducted a socioeconomic census to the
~411 land owners to confirm the level of economic impact. This census informs the baseline conditions
for the basis of a Community Development Program (CDP). The CDP will ensure that all Affected
Communities (ACs) that are considered as significantly impacted by land acquisition activities are at
least restored to their baseline conditions. Land around the turbines may return to agricultural use,
post-construction, and the CDP will address this process. As of September 2017, the Project has signed
sales agreements for all required land parcels.

4 Impact During Construction

Water use during construction is expected to be minimal and is only required for drinking water for
the employees, construction of turbine foundations, and dust suppression. Water will be sourced from
groundwater, which is plentiful in the area. The Project site includes 7 catchments, 6 major drainage
courses, and primary and secondary irrigation canals. Although the site is relatively flat, construction
of on-site roads and foundations represents the potential for increased erosion, soil compaction,
runoff and sedimentation. Because the Project is located in the midst of paddy fields, the Project must
be vigilant in maintaining water flows from the irrigation channels and reducing sedimentation to the
maximum degree possible. A hydrology assessment by PT GRM was completed in October 2016 which
results are utilized to aid road design, maintain irrigation flows and protect potable water sources.

Dust generation from construction activities during the dry season may be high, particularly during
periods of high winds. The Project will implement dust suppression mitigation as per requirements set
out in the AMDAL, such as provision of water truck to spray the road surface during the dry season.

"pie

Figure 6 - Typical Water truck at the project area

Furthermore, a robust Health and safety Management System and plans has been developed to
ensure the Project activities are conducted in a safemanner. Provision of Job Safety Assessment
(“SSA”), toolbox meeting, daily site inspection, equipment check list has been implemented to ensure
the work is implemented in the safest practice.

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page 6
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
Non-Technical Summary 3K EQUIS ENERGY

Figure 7 — Daily safety briefing and equipment inspection conducted at the site

Major equipment will be delivered to Makassar Port and transported through Makassar City, Gowa,
Takalar and Jeneponto. Some road modifications are expected to be required along the transport
route to meet the size and weight requirements of the delivery vehicles. A detailed logistic plan will
be prepared prior to equipment mobilization to the site.

Furthermore, the Project is required to operate in a manner compliant with the International Finance
Corporation (IFC) Performance Standards, in addition to compliance with local laws and ADB’s SPS, as
applicable. The Project requires contractors to adhere to the IFC Performance Standards with regards
to the human resource and human rights. IFC’s statutory labor rights language is supplemented with
provisions concerning the rights of association, gender equality, organization and collective
bargaining, minimum age of employment, prohibition against the use of forced labor, non-
discrimination, hours of work, the timely payment of wages, and hazardous working conditions.

5 Impact During Operation

Noise modelling undertaken for the Project indicates that noise levels at all receptors will meet
Indonesian and IFC noise standards. The Project will monitor noise levels and implement mitigation
measures, such provision of grievance channel(s) should any exceedance occurrs.

The Project area is relatively flat with little topographic relief. For this reason, there will be visual
impact as a result of the wind turbines and transmission line being visible for some distance by
residents. Shadow flicker modeling indicates that 10 residences group may experience shadow flicker
more frequently than the IFC guideline (i.e. 30 hours/year). The project has developed a mitigation
strategy in the event that legitimate grievances are raised by affected residents in relation to shadow
flicker.

The Project undertook two bird and bat surveys: one during the dry season (October 2016) and one
during the rainy season (January 2017). Based on the findings of the surveys, the Project is not
expected to result in significant impacts on biodiversity. Under the terms of the environmental permit,
the Project is required to monitor for the presence of birds and bats for at least the first two years of
operations, with subsequent monitoring as required by Provincial authorities.

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page 7
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
Non-Technical Summary 3K QUIS ENERGY

6 Project Socialization and CSR

The Project has undertaken public consultations in the communities of the affected villages and has
developed and implemented a public grievance mechanism. In addition, the project has also
undergone some consultation with the local government authorities. Furthermore, the Project has
developed near-, medium-, and long-term Corporate Social Responsibility (CSR) plans. The Project has
already begun construction on a mother and child health clinic (Posyandu) and completed two
community centers, with several activities requested through consultations with the locally affected
villages.

Figure 10 — CSR Activities undertaken at the site

Tolo |__NTS_AN_220917 DA AL_AN270917.docx Page 8
PT ENERGI BAYU JENEPONTO TOLO WIND FARM PROJECT
Appendix 15
Indigenous People Screening

Assessment

APPENDIX 15 - Indigenous Peoples Impact Screening Checklist

KEY CONCERNS
(Please provide elaborations
on the Remarks column)

YES

NO

NOT
KNOWN

Remarks

A. Indigenous Peoples
Identification

1. Are there socio-cultural groups
present in or use the project area.
who may be considered as
"tribes" (hill tribes, schedules
tribes, tribal peoples), "minorities"
(ethnic or national minorities), or
“indigenous communities" in the
project area?

It is confirmed through several interviews with local villagers at the
project site during the AMDAL Study that they identify themselves as
descendants of the Makassarese ethnic group derived from Bone
Kingdom who came to Jeneponto in about the 15" century AD. In the
period of more than three centuries, this community has undergone
various processes of social change and culture due to the influence of
colonialism, Islamic culture, and modernization. Community
representative (several head of villages) also confirms that no tribal
people are living in the eight (8) affected villages.

Furthermore, the Makassarese is the majority of the ethnic group in
Jeneponto and South Sulawesi region at large. Generally speaking,
communities in the villages of the project site are devout Muslims.
Islamic teachings have influenced and been integrated into the
institutions of political, social, economic since the colonial period until
the present time.

Having this information at hand, the Project can confirm that the
community living in the vicinity of the project area is not considered as
indigenous people or belonging to any tribes/minorities.

2. Are there national or local laws
or policies as well as
anthropological
researches/studies that consider
these groups present in or using
the project area as belonging to
“ethnic minorities", scheduled
tribes, tribal peoples, national
minorities, or cultural
communities?

The Government of the Republic of Indonesia through Ministry of
Social Affairs has its definition related to Indigenous People as stated
in Presidential Decree Number 111 of 1999 regarding isolated
Indigenous Communities. Through this decree, indigenous people are
often called isolated Indigenous Communities. It is defined as socio-
cultural groups that are local, not involved in social services,
economics, and politics.

Data from AMAN (Aliansi Masyarakat Adat Nasional - National
Indigenous People Alliance) on indigenous community locations in
South Sulawesi shown in the Figure 1 below confirmed that there is no
indigenous community present near the project area.

Based on the information mentioned above, the Project can confirm
that none of the community living in the vicinity of project area belongs
to any indigenous community.

ESIA TOLO 1 Wind Farm

Indigenous Peoples Categorization Form

KEY CONCERNS
(Please provide elaborations
on the Remarks column)

YES

NO

NOT
KNOWN

Remarks

3. Do such groups self-identify as
being part of a distinct social and
cultural group?

N/A as per answer to question no. 2 there is no indigenous community
present in the vicinity of the project area.

However, as has been observed in the project area, none of the local
community distinguish themselves as separate social/cultural groups
from the rest of the broader community in Jeneponto regency.

4. Do such groups maintain
collective attachments to distinct
habitats or ancestral territories
and/or to the natural resources in
these habitats and territories?

N/A as per answer to question no. 2 there is no indigenous community
present in the vicinity of the project area.

However, no such practices have been observed at the project area.
There is no ancestral territories or natural resources being collectively
used by a certain group of people. In addition, all the land acquired by
the project is privately owned land and has only been attributed to
individual use.

5. Do such groups maintain
cultural, economic, social, and
political institutions distinct from
the dominant society and culture?

N/A as per answer to question no. 2 there is no indigenous community
present in the vicinity of the project area.

As has been observed, the community living around the project area
does not have any distinctive way of conducting their cultural,
economic, social, and political practices from the broader community
in Jeneponto — Makassar regions.

6. Do such groups speak a
distinct language or dialect?

The local community living around the project area identified
themselves as Makassarese people which form part of the broader
South Sulawesi region. Therefore, the language being spoken by the
community around the project area is Makassarese language, which
is also largerly spoken by the people in South Sulawesi.

However, as has been observed and told by locals, Jeneponto people
in general, and people at the project location, has a specific accent
which distinguish them from other Makassarese people living in South
Sulawesi province.

7. Has such groups been
historically, socially and
economically marginalized,
disempowered, excluded, and/or
discriminated against?

N/A as per answer to question no. 2 there is no indigenous community
present in the vicinity of the project area.

However, there is no evidence found during the continuous public
consultation during the development of the project of such
discriminative actions have taken place in the community in the
project area.

ESIA TOLO 1 Wind Farm

Indigenous Peoples Categorization Form

KEY CONCERNS
(Please provide elaborations
on the Remarks column)

YES

NO

NOT
KNOWN

Remarks

8. Are such groups represented
as "Indigenous Peoples" or as
“ethnic minorities" or "scheduled
tribes" or "tribal populations" in
any formal decision-making
bodies at the national or local
levels?

Vv

N/A as per answer to question no. 2 there is no indigenous community
present in the vicinity of the project area.

As has been observed, there is no local community at the site that
represent themselves as tribal/indigenous people in any formal
decision-making bodies (government) at national or local level.

B. Identification of Potential
Impacts

9. Will the project directly or
indirectly benefit or target
Indigenous Peoples?

Vv

No indigineous people have been identified at the project location

10. Will the project directly or
indirectly affect Indigenous
Peoples' traditional socio-cultural
and belief practices? (e.g. child-
rearing, health, education, arts,
and governance)

Vv

No indigineous people have been identified at the project location

11. Will the project affect the
livelihood systems of Indigenous
Peoples? (e.g., food production
system, natural resource
management, crafts and trade,
employment status)

Vv

No indigineous people have been identified at the project location

12. Will the project be in an area
(land or territory) occupied,
owned, or used by Indigenous
Peoples, and/or claimed as
ancestral domain?

Vv

No indigineous people have been identified at the project location

C. Identification of Special
Requirements

Will the project activities
include:

13. Commercial development of
the cultural resources and
knowledge of Indigenous
Peoples?

No indigineous people have been identified at the project location

14. Physical displacement from
traditional or customary lands?

Vv

No physical displacement has been and will be performed by the
project to any structures belonging to the community or other party at
the project location

15. Commercial development of
natural resources (such as
minerals, hydrocarbons, forests,
water, hunting or fishing grounds)
within customary lands under use
that would impact the livelihoods
or the cultural, ceremonial,
spiritual uses that define the
identity and community of
Indigenous Peoples?

Vv

No costumary land has been identified at the project site. All land
acquired is privately owned land.

ESIA TOLO 1 Wind Farm

Indigenous Peoples Categorization Form

KEY CONCERNS
(Please provide elaborations
on the Remarks column)

YES

NO

NOT
KNOWN

Remarks

16. Establishing legal recognition
of rights to lands and territories
that are traditionally owned or
customarily used, occupied or
claimed by indigenous peoples ?

Vv

N/A as per answer to question no. 15 above.

17. Acquisition of lands that are
traditionally owned or customarily
used, occupied or claimed by
indigenous peoples?

N/A as per answer to question no. 15 above.

ESIA TOLO 1 Wind Farm

Indigenous Peoples Categorization Form

Appendix 1 — Indigineous Community Location at South Sulawesi
(based on the AMAN Map — accessed in 28 September 2017 through this link http://www.aman.or.id/peta/)

Indigenous Community Location Legend

Wentified inégenous comrrn o eens Sorrimunity
2+ Site Boundary

Tanete

Google Earth

noe, ceBCO

ESIA TOLO 1 Wind Farm Indigenous Peoples Categorization Form

